Exhibit 99.1 AUDIBLE, INC. ANNOUNCES APPOINTMENT OF JAMES P. BANKOFF TO BOARD OF DIRECTORS AOL Veteran adds Broad Digital Media Expertise to Audible’s Board NEWARK, NJ, July 12, 2007– Audible, Inc. (NASDAQ: ADBL; www.audible.com), the leader in spoken audio entertainment, information, and educational programming on the Internet, today announced that James P. (Jim) Bankoff has been appointed to the Company’s Board of Directors.Mr. Bankoff, who most recently served as Executive Vice President of AOL Programming and Products, led the development of many of AOL’s key products and services over his 11 plus years with the company. “Few executives within the Internet business sector have been as broadly successful or as well-regarded as Jim Bankoff,” said Donald Katz, Audible’s Chairman &
